Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:

1. A domain-based dendral network comprising:
a neural network;
an input bus;
an output bus;
a pattern comparator;
a tuning bus;
the neural network comprising at least one neuron layer;
each of the at least one neuron layer comprising a plurality of neurons;
each of the plurality of neurons comprising a plurality of dendrons;
each of the plurality of dendrons being configured to receive at least one neural signal, process the at least one neural signal, and output a dendral vector based on the processing;
each of the plurality of neurons being configured to receive a plurality of dendral vectors from the plurality of dendrons, process the plurality of dendral vectors, and output an output signal based on the processing;
the input bus being communicably coupled with the neural network;
the input bus being configured to receive an input pattern and distribute the input pattern within the at least one neuron layer according to a uniform routing method, wherein a given set of signals is distributed within a given neuron layer in the uniform routing method;
the output bus being communicably coupled between the neural network and the pattern comparator;
the output bus being configured to receive an output pattern from the neural network and transmit the output pattern to the pattern comparator;
the pattern comparator being communicably coupled between the output bus and the tuning bus;
the pattern comparator being configured to receive the output pattern and a control pattern, process the output pattern and the control pattern, and produce a tuning pattern based on the processing;
the tuning bus being communicably coupled between the pattern comparator and the neural network; and
the tuning bus being configured to receive the tuning pattern from the pattern comparator and distribute the tuning pattern within at least one domain of the neural network,
wherein the tuning pattern is distributed within the neural network according to a domain routing method,
wherein each of the at least one domain is associated with at least one domain member neuron from the plurality of neurons of at least one of the at least one neuron layer, and
wherein each of the at least one domain is associated with a specific class of patterns.


The closest prior art of record is:

Cho - HRL Lab – CN105122278B – it discloses a neural network composed of two portions, wherein each portion contains an array of neurons wherein each neuron has a dendrite. It able to extract patterns from data thru the use of the networks. However, it fails to disclose dendral vectors, tuning signals, domain member neurons, uniform routing method, the pattern comparator coupled between the output bus and tuning bus.

Hori et al. – US 6,332,137 B1 – it teaches the limitations of a neural network comprising neurons, recognizing patterns in feature vectors by comparing vectors in parallel and common bus for both input and output. However, it fails to disclose dendral vectors, tuning signals, domain member neurons, uniform routing method, the pattern comparator coupled between the output bus and tuning bus, and the other claim limitations cited above.

Nguyen et al. – 10,496,884 B1 – it teaches the use of neural network that does image recognition. The neural network is multiple layer neural network, wherein each layer contains multiple neurons and output vectors. It has input from specialized domains. However it fails to the disclose a tuning bus, the use of dendrons, dendral vectors, domain member neurons, uniform routing method, the pattern comparator coupled between the output bus and tuning bus, and the other claim limitations cited above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127